Opinion filed June 8, 2006












 








 




Opinion filed June 8, 2006
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                   __________
 
                                                          No. 11-06-00029-CV 
 
                                                    __________
 
                     CARROLL
THOMAS, J. MILES BOLDRICK D/B/A 
 STATEWIDE MINERALS CO., RALPH G. ANDERSON, 
    AND JAMES P. BOLDRICK, Appellants
 
                                                             V.
 
                    BTA
OIL PRODUCERS, A PARTNERSHIP, Appellee
 

 
                                         On
Appeal from the 238th District Court
 
                                                         Midland County, Texas
 
                                                Trial
Court Cause No. CV-44,500
 

 
                                            M
E M O R A N D U M     O P I N I O N
Carroll Thomas, J. Miles Boldrick d/b/a Statewide
Minerals Co., and Ralph G. Anderson have filed in this court a motion to
dismiss their appeal as to BTA Oil Producers, a partnership.  The motion is granted; and Carroll Thomas, J.
Miles Boldrick d/b/a Statewide Minerals Co., and Ralph G. Anderson=s appeal against BTA Oil Producers is
dismissed.




We note that Thomas, J. Miles Boldrick, Anderson,
and James P. Boldrick=s
appeal against Chevron/Texaco has previously been dismissed.  Therefore, the parties before this court are
now James P. Boldrick as appellant and BTA Oil Producers as appellee.  We further note that James P. Boldrick=s brief was filed in this court on May
22, 2006, and that BTA Oil Producers=s
brief is due to be filed in this court on or before June 21, 2006.
 
PER CURIAM
 
June 8, 2006
Panel consists of:  Wright,
C.J., and McCall, J.
Strange, J., not participating.